Name: 2009/843/EC: Decision of the European Parliament and of the Council of 21Ã October 2009 on mobilisation of the European Globalisation Adjustment Fund, in accordance with point 28 of the Interinstitutional Agreement of 17Ã May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management
 Type: Decision
 Subject Matter: management;  employment;  EU finance;  Europe
 Date Published: 2009-11-19

 19.11.2009 EN Official Journal of the European Union L 304/4 DECISION OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 21 October 2009 on mobilisation of the European Globalisation Adjustment Fund, in accordance with point 28 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (2009/843/EC) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (1), and in particular point 28 thereof, Having regard to Regulation (EC) No 1927/2006 of the European Parliament and of the Council of 20 December 2006 establishing the European Globalisation Adjustment Fund (2), and in particular Article 12(3) thereof, Having regard to the proposal from the Commission, Whereas: (1) The European Globalisation Adjustment Fund (EGF) was established to provide additional support to redundant workers who suffer from the consequences of major structural changes in world trade patterns and to assist them with their reintegration into the labour market. (2) The Interinstitutional Agreement of 17 May 2006 allows the mobilisation of the EGF within the annual ceiling of EUR 500 million. (3) Germany submitted an application to mobilise the EGF, in respect of workers made redundant by Nokia GmbH on 6 February 2009. This application complies with the requirements for determining the financial contributions as laid down in Article 10 of Regulation (EC) No 1927/2006, therefore the Commission proposes to deploy an amount of EUR 5 553 850. (4) The EGF should, therefore, be mobilised in order to provide a financial contribution for the application submitted by Germany, HAVE DECIDED AS FOLLOWS: Article 1 For the general budget of the European Union for the financial year 2009, the European Globalisation Adjustment Fund shall be mobilised to provide the sum of EUR 5 553 850 in commitment and payment appropriations. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Strasbourg, 21 October 2009. For the European Parliament The President J. BUZEK For the Council The President C. MALMSTRÃ M (1) OJ C 139, 14.6.2006, p. 1. (2) OJ L 406, 30.12.2006, p. 1.